           Case 1:19-cv-01272-RDB Document 279 Filed 09/03/21 Page 1 of 2



                    Ter IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND


JOHN W. DWYER, et al.                         *
          Plaintiffs,
                                              *      Case No. 1:19-cv-01272-RDB
               v.
                                              *
ALAN ZUCCARI
                                              *
               Defendant.
                                              *

*      *       *       *      *       *       *      *       *       *      *       *       *

ARKANSAS NURSING HOME                         *
ACQUISTION, LLC, et al.
                                              *
               Plaintiffs,
                                              *      Case No. 1:19-cv-03632-RDB
               v.
                                              *
CFG COMMUNITY BANK, et al.
                                              *
               Defendants.
                                              *

*      *       *       *      *       *       *      *       *       *      *       *       *

                               STIPULATION OF DISMISSAL
       Plaintiffs Capital Funding Group and John W. Dwyer and Defendant Alan Zuccari in Case

No. 1:19-CV-1272-RDB and Plaintiffs AJZ Capital, LLC and Arkansas Nursing Home

Acquisition, LLC and Defendants John W. Dwyer, Brian Reynolds, CSCV Real Estate Holdings,

LLC, CFG Community Bank, Capital Funding Group, Inc., CSCV Holdings, LLC, CSCV

Consulting, LLC, and Milestone Retirement Companies, LLC in Case No. 1:19-CV-03632-RDB,

by and through their respective undersigned counsel, hereby state that the parties to the above-

captioned actions have agreed to dismiss the actions and file this Stipulation of Dismissal pursuant
           Case 1:19-cv-01272-RDB Document 279 Filed 09/03/21 Page 2 of 2



to Rule 41 of the Federal Rules of Civil Procedure, requesting that the Court dismiss the actions

in their entirety with prejudice, with all parties to bear their own costs, fees and expenses.

Dated: September 3, 2021

 /s/ Michael P. Collins, Jr.                        /s/
 Kevin G. Hroblak (Bar No. 26180)                   Eric S. Waldman, Esq.
 Gardner M. Duvall (Bar No. 09823)                  (MD Fed. Bar No. 20163)
 Aaron L. Casagrande (Bar No. 28518)                Edward W. Cameron, Esq.
 Michael P. Collins, Jr. (Bar No. 20805)            (admitted pro hac vice)
 Whiteford, Taylor & Preston L.L.P.                 Matthew H. Sorensen, Esq.
 Seven Saint Paul Street, Suite 1500                (admitted pro hac vice)
 Baltimore, Maryland 21202                          Cameron/McEvoy PLLC
 (410) 347-8700                                     4100 Monument Corner Driver, Suite 420
 khroblak@wtplaw.com                                Fairfax, VA 22030
 gduvall@wtplaw.com                                 ewaldman@cameronmcevoy.com
 mcollins@wtplaw.com                                ecameron@cameronmcevoy.com
                                                    msorensen@cameronmcevoy.com
 Attorneys for Capital Funding Group, Inc., John
 W. Dwyer, Brian Reynolds, CSCV Real Estate         and
 Holdings, LLC, CFG Community Bank, CSCV
 Holdings, LLC, CSCV Consulting, LLC, and           Thomas M. Wood, IV, Esq.
 Milestone Retirement Companies, LLC                (MD Fed. Bar No. 00365)
                                                    Neuberger, Quinn, Geilen, Rubin & Gibber, P.A.
                                                    One South Street, 27th Floor
                                                    Baltimore, Maryland 21202
                                                    tmw@nqgrg.com

                                                    Attorneys for Alan Zuccari, AJZ Capital, LLC,
                                                    and Arkansas Nursing Home Acquisition, LLC




11936502
